Title: To John Adams from Benjamin Rush, 15 January 1812
From: Rush, Benjamin
To: Adams, John



My dear old friend
Philada.  Jany 15th. 1812

“Arma, Cestusque”, parmamque “repono,” upon the offensive subject of one of my late letters to you.—
I sincerely rejoice in the successful issue of the operation upon Mrs Smith’s breast.
I would reciprocate your expressions of pleasure upon the appearances of a recussitation of the Spirit of 1774 at Washington did I believe they would terminate in any thing but in upon Speeches, Embassies negociations, and a repetition of insults, & injuries. The army of 25,000 cannot be raised in our country in the present thriving state of our Agriculture and manufactures.  Double that number of men might more easily be Obtained to man a navy in the present reduced State of our Commerce.—The independance of the United States must be defended, and what is more, the empire of the Globe must be decided only upon the Ocean.  Posterity will do you justice for your Opinions and Conduct upon this Subject.
All is bustle and intrigue we are told at Washington upon another subject—that is,—who shall be the next President.  My poor son Richard has no doubt of Mr M: reelection.  Should it be otherwise,—he will realize the predictions of his father, when he exchanged the rank of a Warrior for the occupation of a Corn planter, for to borrow an Allusion from the language of the Indians of our Country.  His absence Conduct is Deplored and condemned, by not only by his family, but by every man, woman & Child in our City that knew him.  Few men succeed who in undertakings that are opposed by two such Currents. of His removal has been to me under all the Circumstances that attended it, One of the most distressing events of my life.—
The Bank mania is now epidemic in our State.  There are at present about 20 petitions for banks, besides the One from  the trustees of the bank the Unites States for Charters before our legislature.  The issue of them is doubtful.  The U: States have bid high for theirs.
Adieu!  My dear old friend, and be assured of the unabated respect and gratitude of yours / Affectionately

Benjn: Rush
PS: We complain here of Govr Gerry’s Speech embracing too many objects—and of its being too long.  He should have “left off when he was done.”—Great and good thoughts suffer by being too much diluted.—

